NUMBERS 13-14-00676-CR AND 13-14-00681-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DEBORAH ALFORD,                                                        Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 94th District Court
                        of Nueces County, Texas.


                       ORDER ABATING APPEAL
              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      These causes are before the Court on appellant's motion to consolidate cause

numbers 13-14-00676-CR and 13-14-00681-CR, and to restate briefing deadlines. On

February 5, 2015, this Court improvidently granted appellant’s motion to consolidate

these cause numbers. The motions to consolidate are hereby denied.
        Cause number 13-14-00676-CR: appellant’s motion to restate briefing deadlines

is granted.   The record in cause number 13-14-00676 is complete and the briefing

schedule has begun. Appellant is ORDERED to file the appellate brief with this Court on

or before 30 days from the date of this order.

        Cause number 13-14-00681-CR: a reporter’s record was filed on December 22,

2014.    Appellant has advised this Court that the appellate record is not complete

because the record does not include the hearing for the original guilty plea taken by

reporter Cynthia Motal. Motal has retired and this Court has been unable to reach her.

This situation requires us to effectuate our responsibility to avoid further delay and to

preserve the parties’ rights. See id. R. 37.3(a)(1). Accordingly, cause number 13-14-

00681-CR is ABATED and the cause REMANDED to the trial court.

        Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the reporter’s record, or any part thereof, has been

lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

        The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Appellant's motion to restate briefing

deadlines is CARRIED WITH THE CASE.

                                                     PER CURIAM

                                             2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of March, 2015.




                           3